CHIEF JUSTICE PRYOR
delivered the opinion op the court.
*304There seems to have been a trial in this case with a verdict and judgment for the plaintiff, and no bill of evidence with the record, so the entire case turns upon the question of pleading. Did the pleading authorize the verdict; and, if the pleading is defective, was it not cured by the verdict? There was no demurrer, general or special.
The doctrine of intendment implies after verdict in this State as at common law, and if the averments of the petition are too general, by reason of statements that ail precedent conditions have been complied with on the part of the plaintiff, and proof satisfactorily offered of the death of the insured, as well as other general averments, such defects will be cured by verdict. These two actions are on policies of insurance, with an answer in the one case and a verdict and judgment in the other without any defense.
It is averred that the lives of the persons deceased were insured for the benefit of the plaintiffs, and the policies ext cited and delivered by the company to the insured, with a general averment of performance on the part of those interested in the policy or all entitled to its benefits. The rule is, where the declaration states facts sufficiently general to comprehend a fair and reasonable intendment, the defective statement will be cured by the verdict. There is enough in either petition to show the plaintiff had a cause of action.
The answer filed in the one case places in issue only the false statements alleged to have been made by the deceased when making his application for insurance. This is denied by the reply, and it was pleaded by the plaintiff that appellant’s agent knew all about the matters of which the company now complains, and was the agent not only of the company sued, but was the agent of the company to which ap*305plication for insurance had been made and refused, and the answer that no other insurance had been applied for was made by the agent who was cognizant of all the facts. The case went to the jury on the testimony that is not before us, and what was proven oir the instructions are not disclosed by the record. There is no merit in either appeal. -
Judgment affirmed in each case.